DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 4/20/2022 for application number 17/724,792. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 15 claims both method steps of using an apparatus, and the apparatus itself, which is indefinite under 112(b). See MPEP 2173.05(p)(II).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tracking system configured to determine,” “controller being configured to,” in claims 1-14; “tracking device configured to,” “locator network … configured to,” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 2008/0172789 A1) in view of Tsoukalis (US 2015/0151051 A1).

In reference to claim 1, Elliot teaches a patient support system (fig. 1) comprising: a patient support apparatus operable within a facility for supporting a patient, the patient support apparatus including a control system configured to control operational functions of the patient support apparatus (patient support 10, para. 0073-74, with controller 25, para. 0079-80), a user interface operatively attached to the patient support apparatus and configured to receive input from a user (control panel 30a with touch screen display 38a, para. 0084), and a display (display 38, para. 0084) configured to display user menus comprising indicia representative of the operational functions (menu displayed that controls settings, para. 0093-97, and bed position, para. 0110-11); and a controller (controller 25, para. 0079-80) in communication with … the user interface, and the display, the controller being configured to … determine a … user menu based … and generate a display output signal, and transmit the display output signal to the display to display the … user menu (menu is displayed, para. 0095-96, 0110-11, figs. 19 and 29).
However, Elliot does not teach a tracking system configured to determine a location of the patient support apparatus within the facility and transmit a tracking input signal; a controller in communication with the tracking system; controller being configured to receive the tracking input signal from the tracking system, determine a location-based user menu based on the tracking input signal.
Tsoukalis teaches a tracking system configured to determine a location of the patient support apparatus within the facility (location within a hospital, like operating theaters, ICU, wards, rooms, etc., is determined, para. 0034-35) and transmit a tracking input signal; a controller in communication with the tracking system; controller being configured to receive the tracking input signal from the tracking system, determine a location-based menu based on the tracking input signal (based on the location, user interface settings are determined, para. 0012, 0040).
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot and Tsoukalis before the earliest effective filing date, to modify the menu as disclosed by Elliot to include the location-based interface as taught by Tsoukalis.
One of ordinary skill in the art would have been motivated to modify the menu of Elliot to include the location-based interface of Tsoukalis because it helps automatically adapt a medical device to operate in accordance with the needs and conditions of the location (Tsoukalis, para. 0012).
In reference to claim 2, Tsoukalis teaches the patient support system of claim 1, wherein the tracking system further includes a tracking device configured to be coupled to the patient support apparatus, and a locator network within the facility configured to detect the tracking device; and wherein the controller is configured to receive the tracking input signal based on a location of the tracking device within the facility as detected by the locator network (sensing unit, coupled to medical device, is able to detect signal strength of hospital network in order to determine location, para. 0044-45, 0054-56).
In reference to claim 3, Tsoukalis teaches the patient support system of claim 1, wherein the facility comprises a plurality of predefined sectors; and wherein the tracking input signal is based on the location of the patient support apparatus within one of the predefined sectors (sectors within a hospital, such as operating theaters, ICU, wards, rooms, etc., para. 0034-35).
In reference to claim 4, Tsoukalis teaches the patient support system of claim 3, wherein at least two of the predefined sectors is associated with a different location input signal such that the location-based user menu automatically updates as the location of the patient support apparatus moves between predefined sectors within the facility (device automatically updates with different GUI settings based on different areas of hospital, para. 0012, 0040).
In reference to claim 5, Tsoukalis teaches the patient support system of claim 3, wherein the predefined sectors comprise at least two of an intensive care unit, an operating theatre, a patient room, a hallway, and a facility entrance (ICU, operating theatre, patient rooms, para. 0034-35).
In reference to claim 6, Tsoukalis teaches the patient support system of claim 1, wherein the tracking system is configured to determine a second location of the patient support apparatus within the facility and transmit a second tracking input signal; and wherein the controller is configured to, in response to receiving the second tracking input signal from the tracking system, determine an updated location-based user menu based on the tracking input signal, generate an updated display output signal, and transmit the updated display output signal to the display to display the updated location-based user menu (device automatically updates with different GUI settings based on different areas of hospital, para. 0012, 0040).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 2008/0172789 A1) in view of Tsoukalis (US 2015/0151051 A1) as applied to claim 1 above, and in further view of Volpe (US 2017/0258401 A1).

In reference to claim 7, Elliot and Tsoukalis do not explicitly teach the patient support system of claim 6, wherein the location-based user menu comprises a first subset of indicia representative of a first subset of the operational functions of the patient support apparatus; and wherein the updated location-based user menu comprises a second subset of indicia representative of a second subset of the operational functions of the patient support apparatus, with the second subset of indicia being at least partially different from the first subset of indicia.
Volpe teaches the patient support system of claim 6, wherein the location-based user menu comprises a first subset of indicia representative of a first subset of the operational functions of the patient support apparatus; and wherein the updated location-based user menu comprises a second subset of indicia representative of a second subset of the operational functions of the patient support apparatus, with the second subset of indicia being at least partially different from the first subset of indicia (medical device adapts user interface based on location, including adding and removing some of the UI elements, para. 0034, 0054).
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Tsoukalis, and Volpe before the earliest effective filing date, to modify the menu as disclosed by Elliot to include the changed indicia as taught by Volpe.
One of ordinary skill in the art would have been motivated to modify the menu of Elliot to include the changed indicia of Volpe because it helps increase the relevance of items presented in the user interface to users at the location (Volpe, para. 0104).
In reference to claim 8, Tsoukalis and Volpe further teach the patient support system of claim 7, wherein the first and second subsets of indicia are predefined based on the location of the patient support apparatus within the facility (Tsoukalis teaches predetermined user interface settings based on location, para. 0040-42).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 2008/0172789 A1) in view of Tsoukalis (US 2015/0151051 A1) and Volpe (US 2017/0258401 A1) as applied to claim 7 above, and in further view of Jagannathan et al. (US 2013/0014040 A1).

In reference to claim 9, Elliot, Tsoukalis, and Volpe do not teach the patient support system of claim 7, wherein the first subset of operational functions is based on a frequency an indicia is selected at a first location of the patient support apparatus within the facility.
Jagannathan teaches the patient support system of claim 7, wherein the first subset of operational functions is based on a frequency an indicia is selected at a first location of the patient support apparatus within the facility (item displayed based on frequency of selection at the location, para. 0083).
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Tsoukalis, Volpe, and Jagannathan before the earliest effective filing date, to modify the menu as disclosed by Elliot to include the frequency as taught by Jagannathan.
One of ordinary skill in the art would have been motivated to modify the menu of Elliot to include the frequency of Jagannathan because it helps better determine relevance for GUI items (Jagannathan, para. 0083).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 2008/0172789 A1) in view of Tsoukalis (US 2015/0151051 A1) and as applied to claim 1 above, and in further view of Huster (US 2015/0033295 A1).

In reference to claim 10, Elliot and Tsoukalis do not explicitly teach the patient support system of claim 1, further comprising an identification system comprising a sensor and an identifier associated with a caregiver of the patient and detectable by the sensor with the identification system configured to determine an identification of the caregiver and transmit an identification input signal; and wherein the controller is further configured to: receive the identification input signal from the identification system, determine an identification-based user menu based on the identification input signal with the identification-based user menu comprising updated indicia representative of the operational functions of the patient support apparatus, generate an updated display output signal representative of the identification-based user menu, and transmit the updated display output signal to the display to display the identification-based user menu.
Huster teaches the patient support system of claim 1, further comprising an identification system comprising a sensor and an identifier associated with a caregiver of the patient and detectable by the sensor with the identification system configured to determine an identification of the caregiver and transmit an identification input signal (beacon communicates with caregiver mobile device, para. 0062-65, 0073, 0163-64, 0089-91); and wherein the controller is further configured to: receive the identification input signal from the identification system, determine an identification-based user menu based on the identification input signal with the identification-based user menu comprising updated indicia representative of the operational functions of the patient support apparatus, generate an updated display output signal representative of the identification-based user menu, and transmit the updated display output signal to the display to display the identification-based user menu (menu displayed, including support device controls, based on caregivers identity, para. 0042-43, 0095-96, 0110).
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Tsoukalis, and Huster before the earliest effective filing date, to modify the patient support system as disclosed by Elliot to include the mobile device as taught by Huster.
One of ordinary skill in the art would have been motivated to modify the patient support system of Elliot to include the mobile device of Huster because it helps making control user support apparatuses easier for caregivers (Huster, para. 0001-10).
In reference to claim 11, Dixon further teaches the patient support system of claim 10, wherein the identifier is disposed on a mobile device associated with the user and having a mobile device interface different from the user interface operatively attached to the patient support apparatus (mobile device can display more options, reserved for caregiver, as compared to patient support system UI, para. 0077).
In reference to claim 12, Dixon further teaches the patient support system of claim 11, wherein the sensor is in wireless communication with the mobile device (wireless communication, para. 0062-65, 0073, 0163-64, 0089-91).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 2008/0172789 A1) in view of Tsoukalis (US 2015/0151051 A1) as applied to claim 1 above, and in further view of Jagannathan et al. (US 2013/0014040 A1).

In reference to claim 13, Elliot and Tsoukalis do not explicitly teach the patient support system of claim 1, wherein the controller is further configured to: transmit an initial display signal to the display to display an initial user menu; receive an input signal from the user interface based on the input from the user to the user interface while displaying the initial user menu; determine a usage characteristic based on the input signal from the user interface; determine a customized user menu based, at least in part, on the usage characteristic and generate an updated display output signal representative of the customized user menu; and transmit the updated display output signal to the display to display the customized user menu.
Jagannathan teaches the patient support system of claim 1, wherein the controller is further configured to: transmit an initial display signal to the display to display an initial user menu; receive an input signal from the user interface based on the input from the user to the user interface while displaying the initial user menu (Jagannathan teaches a contextual user interface customized by usage, para. 0083, it would be obvious some kind of user interface would have to be initially displayed in order for the user to use the items and gather usage data); determine a usage characteristic based on the input signal from the user interface; determine a customized user menu based, at least in part, on the usage characteristic and generate an updated display output signal representative of the customized user menu; and transmit the updated display output signal to the display to display the customized user menu (usage characteristics, like most frequently selected items at a particular location, are determined and used to update user interface, para. 0083-84).
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Tsoukalis, and Jagannathan before the earliest effective filing date, to modify the menu as disclosed by Elliot to include the frequency as taught by Jagannathan.
One of ordinary skill in the art would have been motivated to modify the menu of Elliot to include the frequency of Jagannathan because it helps better determine relevance for GUI items (Jagannathan, para. 0083).
In reference to claim 14, Jagannathan further teaches the patient support system of claim 13, wherein the customized user menu comprises updated indicia; and wherein a first of the updated indicia is determined by the indicia previously selected on the initial user menu and associated with one of the operational functions, and a second of the updated indicia is determined by and associated with the same one of the operational functions as the first of the updated indicia (in fig. 6A, “View Full Calendar” can be displayed based on likelihood of the user previously selecting the calendar, para. 0060-61, 0083-84, whereas the “Today” calendar entries are included as they are associated with the calendar function, para. 0057).

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 2008/0172789 A1) in view of Tsoukalis (US 2015/0151051 A1) and Volpe (US 2017/0258401 A1).

In reference to claim 15, Elliot teaches a method (it would be obvious that using the system of fig. would comprise a method) of providing a … user menu for a patient support system comprising a patient support apparatus within a facility, a control system configured to control operational functions of the patient support apparatus (patient support 10, para. 0073-74, with controller 25, para. 0079-80), a user interface operatively attached to the patient support apparatus and configured to receive input from a user (control panel 30a with touch screen display 38a, para. 0084), and a display (display 38, para. 0084) configured to display user menus (menu displayed that controls settings, para. 0093-97, and bed position, para. 0110-11), and a controller (controller 25, para. 0079-80) in communication with the user interface, the display, and the tracking system, the method comprising the steps of: transmitting to the display a first display output signal …; displaying on the display a … user menu based on the first display output signal when the patient support apparatus is in a first location … (menu is displayed, para. 0095-96, 0110-11, figs. 19 and 29).
However, Elliot does not teach a tracking system configured to determine locations of the patient support apparatus within the facility, generating a tracking signal with the tracking system based a location of the patient support apparatus within the facility; determining with the controller a location-based output based on the tracking signal; display a first display output signal based on the location-based output and updating the location-based user menu on the display when the patient support apparatus is in a second location within the facility different from the first location.
Tsoukalis teaches a tracking system configured to determine locations of the patient support apparatus within the facility (location within a hospital, like operating theaters, ICU, wards, rooms, etc., is determined, para. 0034-35; based on the location, user interface settings are determined, para. 0012, 0040), generating a tracking signal with the tracking system based a location of the patient support apparatus within the facility; determining with the controller a location-based output based on the tracking signal (sensing unit, coupled to medical device, is able to detect signal strength of hospital network in order to determine location, para. 0044-45, 0054-56); display a first display output signal based on the location-based output and updating the location-based user menu on the display when the patient support apparatus is in a second location within the facility different from the first location (device automatically updates with different GUI settings based on different areas of hospital, para. 0012, 0040).
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot and Tsoukalis before the earliest effective filing date, to modify the menu as disclosed by Elliot to include the location-based interface as taught by Tsoukalis.
One of ordinary skill in the art would have been motivated to modify the menu of Elliot to include the location-based interface of Tsoukalis because it helps automatically adapt a medical device to operate in accordance with the needs and conditions of the location (Tsoukalis, para. 0012).
However, Elliot and Tsoukalis do not teach the updated location-based user menu at least partially different than the location-based user menu.
Volpe teaches the updated location-based user menu at least partially different than the location-based user menu (medical device adapts user interface based on location, including adding and removing some of the UI elements, para. 0034, 0054).
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Tsoukalis, and Volpe before the earliest effective filing date, to modify the menu as disclosed by Elliot to include the changed indicia as taught by Volpe.
One of ordinary skill in the art would have been motivated to modify the menu of Elliot to include the changed indicia of Volpe because it helps increase the relevance of items presented in the user interface to users at the location (Volpe, para. 0104).
In reference to claim 16, Tsoukalis teaches the method of claim 15, wherein the step of updating further comprises: generating with the tracking system a second tracking signal based on the second location; determining with the controller the updated location-based user menu based on the second tracking signal; transmitting to the display a second display output signal representative of the updated location-based user menu; and displaying the updated location-based user menu on the display based on the second display output signal (device automatically updates with different GUI settings based on different areas of hospital, para. 0012, 0040, based on different signals detected, para. 0044-45, 0054-56).
In reference to claim 17, Tsoukalis teaches the method of claim 15, further comprising continuously tracking with the tracking system the location of the patient support apparatus within the facility (location of device is “available at any time,” so the tracking is continuous, para. 0041).
In reference to claim 18, Tsoukalis teaches the method of claim 17, further comprising detecting with the tracking system a tracking sensor coupled to the patient support apparatus (sensing unit, coupled to medical device, is able to detect signal strength of hospital network in order to determine location, para. 0044-45, 0054-56).
In reference to claim 19, Volpe teaches the method of claim 15, further comprising: receiving on the user interface a first user input comprising a selection of one of indicia representative of a first subset of the operational functions of the patient support apparatus when the patient support apparatus is at the first location; and receiving on the user interface a second user input comprising selection of one of indicia representative of a second subset of the operational functions of the patient support apparatus when the patient support apparatus is at the second location, with the second subset being at least partially different than first subset (medical device adapts user interface based on location, including adding and removing some of the UI elements, para. 0034, 0054; therefore the user would select different indicia in a first location than a second location).
In reference to claim 20, Volpe teaches the method of claim 15, wherein the location-based user menu and the updated location-based user menu each comprise indicia representative of the operational functions of the patient support apparatus; and wherein the method further comprises: receiving on the user interface a first user input comprising a user selection of one of indicia from the location-based user menu when the patient support apparatus is at the first location; and receiving on the user interface a second user input comprising a user selection of one of indicia from the updated location-based user menu when the patient support apparatus is at the second location (medical device adapts user interface based on location, including adding and removing some of the UI elements, para. 0034, 0054; therefore the user would select different indicia in a first location than a second location).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/               Examiner, Art Unit 2174